Hammond, J.
It is a rude discourtesy to a court, and a grave attack upon the dignity of the authority to which the court belongs, to use its court-room as fighting ground, under any circumstances, even *511though the court be in recess and the judge not upon the bench. The circumstances ol' this case show that the respondent had no intention or thought of any incivility to the court or the judge, and the cause of the rencounter had no connection, near or remote to the court, or any of its proceedings. The mistake of the respondent was in assuming that when the judge left the bench he might, so far as the court was concerned, proceed to accomplish his purpose of making the assault, supposing that it was only when the judge was upon the bench that any question of contempt could arise. But it must be apparent to every one that this is a misconception, and far too restricted to admit of approval anywhere. A court would deserve the contempt of public opinion if it permitted so narrow a view of its prerogatives to prevail, and could not complain, if, during its recess, the court-room should be used for a cock-pit or a convenient place to erect a prize ring. That is the logic of the false-assumption that was made in this case.
But wholly aside from this consideration there is a principle of protection to all who are engaged in and about tiie proceedings of a court that requires preservation against misbehavior of this kind. The defendant in court whose attorney was attacked is entitled to the protection of the court against any personal violence towards its attorney, while he is in attendance on the court. Otherwise, attorneys might be driven from the court, or deterred from coming to it, or be held in bodily fear while in attendance, and thereby the administration of justice be obstructed. This principle might be pressed beyond reasonable limits, to be sure, but it certainly is not going beyond the true coniines of the doctrine to apply it here. It protects parties, jurors, witnesses, the officers of the court, and all engaged in and about the business of the court, even from the service of civil process while in attendance, and certainly should protect an attorney at the bar from the approach and attack of those who would do him a personal violence. A former ruling of this court on that subject has been especially approved by very high authority. U. S. v. Anonymous, 21 Fed. Rep. 761; Sharon v. Hill, 24 Fed. Rep. 726.
The only trouble I have in such cases is in fixing the proper punishment. I have always thought that I should invariably impose imprisonment on all who should fight in this court as the only adequate punishment for so grave an offense. Here, however, was a misconception of the general subject, and an honest belief that no wrong to the court could be implied from the transaction. The occurrence took place at recess, and while I. do not deem this at all material as a mitigation of the offense, it furnishes the basis of respondent’s assumption that the ^court could not bo involved in the matter. It is only this misapprehension that causes me to mitigate the punishment. Hereafter there can be no misunderstanding on this point; and while this case will be a precedent for the principle we would enforce, it will not be considered such as to the character *512of the punishment inflicted. The respondent will be adjudged in contempt of the court, and fined $100, and pay the cost' of this proceeding, and stand committed until the fine and costs are paid.
See note to In re Carey, 10 Fed. Rep. 629-633.